Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Applicant's amendment, filed 2/16/2021, is acknowledged. Claims 1-26 are pending and stand rejected in the current application.

2.  Applicant’s IDS, submitted on 2/16/2021 is acknowledged and has been considered. It is noted that the correct Patent Publication Number for Wildburger was written onto the form. 

Request for Additional Information
3. Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

4.  In response to this requirement, please provide copies of each publication (e.g., actual poster or slides which were presented) which any of the applicants authored or co-authored and which describe the disclosed subject matter of the attached Abstract Number: M150, Meeting Information: 143rd Annual Meeting American Neurological Association, ANA 2018, entitled Profiling Alzheimer disease stages in dominantly inherited Alzheimer disease using CFR TAU phosphorylation isoforms: Position matters” by Barthelemy et al.

5. The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

6. This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

7. The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in 

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 1, 2021					/JAMES  ROGERS/
Examiner, Art Unit 1644


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644